Citation Nr: 0006592	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  97-20 660			)		DATE 	
						)
						)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1964 to March 
1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1999 at which time it was remanded 
to the VARO in Boise, Idaho, for further development.  The 
case has been returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The evidence does not show that the veteran's ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, or that his psychoneurotic 
symptoms are of such severity and persistence that there is 
more than considerable impairment in the ability to obtain or 
retain employment.  The veteran has been found to have 
moderate social and industrial impairment on examinations.

2.  The veteran does not have occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting stress; and an inability to 
establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met during any time since the effective date of 
the grant of service connection on June 28, 1995.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (1996) and 4.132, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the evidence of record discloses that when the 
veteran was accorded a PTSD examination by VA in April 1996, 
it was indicated that he had spent most of his adulthood 
working as a carpenter.  He had been employed for over 
200 different firms and had worked for various union halls.  
He stated that he had had significant difficulty with 
authority figures over the years.  Reportedly, he had had 
confrontations with his peers and had lost many jobs.  His 
last employment as a carpenter was approximately 18 months 
previously, when he had been injured in a fall.  He sustained 
back, hip, and leg injuries for which he received state 
industrial benefits for a time, but now was without benefits.  
According to the veteran, he currently spent his time 
collecting cardboard for recycling purposes.  Medications 
included Sertraline, Lisinopril, and Advil.  He had attended 
outpatient sessions at a VA mental health clinic during the 
past year or so on a periodic basis.  

The VA examiner stated that it was difficult to distinguish 
with confidence to what extent the veteran's symptomatology 
might be an outgrowth of a character disorder, and alcoholism 
versus PTSD.  Depending upon one's diagnostic/philosophical 
bent, the examiner stated that one could ascribe a 
considerable amount of the veteran's ongoing psychiatric 
dysfunction to PTSD.  Reportedly, the veteran had difficulty 
establishing meaningful long-term relationships and reported 
carrying uncomfortable recollections of Vietnam in his 
thoughts and ongoing conversations.  He now had become 
sufficiently disabled from the fall 18 months previously and 
from arthritis, that he could not pursue his "rough-and-
tumble roll as a carpenter and much of life an aggressive 
alcoholic."  For the future, he was considering reeducation 
in a physically less demanding field, although his attitude 
presented a significant impediment to assimilation into the 
job market.  It was noted that he might need chemical 
dependency treatment, as well as possible inpatient treatment 
for PTSD and characterological dysfunction.  The Axis 
diagnoses were alcohol dependence and PTSD.  He was given an 
Axis II diagnosis of borderline personality disorder.  
Axis III diagnoses were arthritis and joint pain as a 
residual of recent and remote injuries.  The veteran's Global 
Assessment of Functioning (GAF) score was 75 (no more than 
sight impairment in social, occupational, or school 
functioning).  

Of record is a February 1998 communication from an individual 
with a doctorate in philosophy (organizational behavior).  
This individual noted that he was not licensed, because he 
did not wish to deal with human dysfunction.  He did report 
that he was conducting a "Pro Bono PTSD rapid treatment 
program."  This individual reported that he interviewed the 
veteran and noted the veteran's ability to maintain a 
continuous train of thought was very slow and labored.  This 
individual stated the veteran presented a confrontational 
persona and was a difficult person to interview.  The 
veteran's attention span was of short duration.  His ability 
to focus on a continual train of thought was easily broken.  
When he attempted to describe just what particular symptom 
affected him, he was disjointed.

"Emotional undertones" were common for many answers.  The 
veteran reportedly became very emotional when discussing his 
intrusive thoughts.  The individual reported the veteran 
continually answered from disassociated position when 
replying to questions.  The veteran had a difficult time 
maintaining eye contact and paranoia was evident in many of 
his answers.  The individual expressed the opinion that the 
veteran's presenting PTSD symptoms rendered him unemployable.  
Statements from the individual dated in September and October 
1995 reflected that he did not have a license as a therapist.  
He stated that he had many hours of instruction at the 
doctoral level in the field of neural linguistic programming.

In an August 1998 communication, Linda Reinberg, Ph.D., 
stated that she had seen the veteran in June 1998.  The 
veteran reported to her that while in service he earned a 
Combat Infantryman's Badge, The Combat Medic Badge, Two 
Bronze Stars, Two "ACMs," and a Purple Heart Medal.  (A 
review of the veteran's service and military personnel 
records that are available do not confirm that he was awarded 
any medal indicating combat exposure.  His personnel file 
shows that he did participate in the Vietnam Counteroffensive 
Campaign and the Vietnam Counteroffensive Phase II.)

After service discharge, the veteran stayed with his parents.  
He drank a lot and stated that he was not in shape for work.  
He worked for a time for a cousin and then considered 
college.  He went to school for 1 and 1/2 years and then went 
to work doing bail-bond jobs.  He had not worked for quite a 
while.  Currently, he was divorced.  He had one adult 
daughter.  He reported having friends, one of whom was an ex-
Navy pilot.  

The veteran was courteous and cooperative during the course 
of examination.  There were no abnormalities of thought, 
affect, or behavior.  There were no gross abnormalities.  
There was no indication of psychosis or organicity.  Based on 
behavior observed in the interview, there was no 
decompensation, deterioration, or exacerbation of his 
conditions.  Orientation, attention, concentration, judgment 
and stream of thought were within normal limits.  Components 
of memory were all grossly intact.  The veteran was described 
as irritable during the course of the interview.  Notation 
was made that he referred to intrusive memories and 
recollections of his experiences in Vietnam.  He agreed that 
he felt irritable and angry much of the time.  The Axis I 
diagnosis was chronic and severe PTSD.  There was no Axis II 
diagnosis.  The veteran was given a GAF score of 45, a score 
indicative of serious symptoms.  

The veteran was accorded a rating examination for psychiatric 
purposes by VA in June 1999.  His VA medical records and the 
entire claims folder were reviewed by the examiner.  The 
history reflected a checkered work history, with employment 
primarily as a carpenter, but with a notation that the 
veteran had worked for over 200 different employers.  
Reference was made to the fact that the veteran had been 
unemployed since about 1994 after sustaining a fall.  The 
records also reflected the veteran was married only once, was 
divorced at the age of 36, and had one child from the 
marriage.  

Review of the record also showed that the veteran had a long-
standing history of irritability and aggressiveness, even 
preceding his military service, and that he had had a problem 
with severe alcoholism for most of his life.  The physician 
was aware of the veteran having been given a GAF score of 45 
by one examiner and a score of 75 by another examiner.  

As for pre-military history, the veteran indicated that he 
was involved in a number of fights and car wrecks as a youth.  
He graduated from high school in the usual amount of time, 
worked briefly for the Forest Service, and then entered the 
military.  

The veteran stated that throughout 1998 he received regular 
outpatient treatment through the Boise VA Medical Center.  He 
believed that at times he saw the physicians at least once a 
week and that the rest of her treatment with him was 
medication management.  He had not been in an inpatient 
treatment setting, and had received no treatment for 
alcoholism.  He denied any inpatient treatment or special 
programs for which he was involved for PTSD.  He stated that 
he had been told that he needed to go through alcohol 
rehabilitation before he could be enrolled in any PTSD 
program.  

In January 1999, the veteran moved away from the Boise area 
to Yakima, Washington, and had not resumed mental health 
treatment since he got there.  He was continuing to receive 
psychiatric medications through the mail, however.  He was 
currently taking 200 to 300 milligrams of Trazodone at night, 
250 milligrams of Valproic Acid four times a day, and 75 
milligrams of Venlafaxine four times a day.  The examiner 
noted that the pill bottles the veteran showed the examiner 
indicated that his last refill of Trazodone was for only a 
month's supply and should have run out by the end of March.  
The prescription for Valproic Acid was also for a month's 
supply and should have run out at the end of May.  The 
prescription for Venlafaxine was likewise for a month's 
supply and should have run out at the end of April.  

When asked which symptoms bothered him the most, the veteran 
replied, "Anxiety, boredom, and pain."  He focused 
primarily on his back pain and his left foot pain, and 
reported that he was supposed to be evaluated for probable 
back surgery at the Seattle VA Medical Center sometime during 
the year.  

The veteran reported that he was continuing to have memories 
of combat every day and every night.  He stated these left 
him shaky and frightened.  There was one episode of blackened 
bodies tumbling out of a helicopter that he had a particular 
memory of.  He also reported nightmares every night, usually 
involving combat.  Currently, he was not experiencing 
flashbacks.  When asked whether he tried to avoid certain 
activities because they would bring back painful memories, he 
volunteered that he avoided areas where he raced cars and 
fought prior to his enlistment in the Army.  Later on, 
however, he acknowledged that he also avoided Army surplus 
stores because seeing guns and camouflage clothing brought 
back painful memories for him.  

He also stated that he often felt emotionally numb and that 
he kept his feelings superficial.  He said that his sleep was 
better than it used to be.  He usually slept about seven 
hours a night with the aid of Trazodone.  He indicated that 
he often felt irritable and angry.  He also reported that he 
often felt somewhat depressed, particularly about his 
physical losses.  He had always been active, and worked at 
manual labor, and he teared up as he discussed the 
possibility that he might not be able to return to doing 
manual labor.  He described his mood as 3 1/2 out of a scale 
of 10.  

The veteran related that he moved back to the Yakima area in 
January 1999 to be closer to his old friends and family.  He 
lived alone in the "mother-in-law" house on a lot of a 
larger house.  He had a woman friend who came in to take care 
of the house for him and sometimes spend the night.  He spent 
his days puttering around in the yard and working on his 
pick-up truck.  He also went to a neighborhood tavern to 
shoot pool and drink beer on occasion.  He described himself 
as sociable, but reported that his ability to socialize was 
impaired by the fact that liars and incompetent people "tick 
me off."  Nevertheless, he often took a cab down to the Vet 
Center in Yakima to shoot the breeze with his buddies.  

Notation was made that the examiner had offered to arrange 
outpatient mental health treatment for the veteran at the 
Walla Walla VA Medical Center, but that he had declined the 
offer, stating that he needed to get his physical problems 
taken care of first.  

On mental status examination, it was noted that the veteran 
was accompanied to the examination by a fellow veteran who 
had driven him to the facility.  The veteran was confined to 
a wheelchair.  He was described as neatly dressed and 
groomed.  He had alcohol on his breath, and was physically 
tremulous.  He admitted to having drunk a beer on the way to 
the 10 a.m. interview.  He denied that he felt as if he was 
withdrawing, but did acknowledge feeling quite anxious.  He 
seemed agitated and made infrequent eye contact.  He often 
responded to the questions in a tangential manner.  However, 
he was easily re-directed.  The direction of his tangents was 
to tell stories about how he had been aggressive or violent 
and gotten the better of one of his opponents or enemies.  He 
seemed to have a number of well-rehearsed stories that he 
liked to tell.  His mood was mildly depressed, and his affect 
was labile.  He teared up frequently and became angry easily.  
However, he did cooperate during the hour-long interview.  
His speech quavered, but was normal in rate and tone.  He was 
not grossly illogical and he exhibited no psychotic symptoms.  

The veteran was given a "mini-mental" state examination and 
scored 26 out of a total of 30 points.  

The examiner stated that he agreed with a previous assessment 
that the veteran had moderate PTSD in the setting of a 
personality disorder and alcoholism.  The personality 
disorder pre-existed PTSD, and was manifest in the veteran's 
impulsiveness and aggressive behavior in high school.  It was 
described as more likely than not that the PTSD had amplified 
the veteran's irritability, although he himself indicated 
that he was dangerous in high school and had always been so.  
The veteran reported that his alcoholism had become 
particularly severe at the age of 36.  It was noted as being 
possible that it was at least partially an outgrowth of the 
veteran's PTSD, which probably was present by the age of 36.

While the veteran reported many current symptoms of PTSD, the 
examiner noted that he reported fewer than he had reported to 
Dr. Reinberg, even though his treatment of the past 1 1/2 
years had exclusively been on an outpatient basis and largely 
medication management.  He had been told that he needed to 
enter an alcohol rehabilitation program before he could enter 
an inpatient PTSD program.  The examiner stated that his 
drinking was aggravating both his PTSD and his personality 
disorder.

It was noted that alcohol no doubt was contributing to his 
verbal and physical aggressiveness.  He noted that the fact 
the veteran had a beer prior to the current examination, 
despite the importance of the examination to him, was 
evidence of the severity of the alcoholism and its 
contribution to impairment of functioning.  

The examiner added that despite the veteran's many 
psychiatric symptoms, he had managed to retain some friends 
and to maintain his hygiene as well as being able to obtain 
appropriate care through VA.  He had been successful in 
consolidating enough of a relationship with a woman that she 
came in to clean his house and sometimes spend the night.  
The examiner commented that the veteran was apparently on 
good enough terms with his buddies at a local Vet Center that 
one of them had driven him to the appointment.

He also showed an ability to adapt positively by expressing 
an interest in attending college art classes after he had his 
physical problems addressed through the Seattle VA Medical 
Center.  He believed he would be able to manage his 
irritability well enough to complete college class work 
appropriately.  He estimated that he could go as many as two 
weeks between verbal outbursts.  

The Axis I diagnoses were alcohol dependence and "moderate" 
PTSD.  There was an Axis II diagnosis of personality 
disorder, not otherwise specified, with antisocial traits.  
The veteran was given a GAF score of 50.  The examiner stated 
the percentage of the impairment due to the individual 
psychiatric diagnoses were as follows:  alcohol dependence, 
50 percent; PTSD-25 percent; personality disorder, 
25 percent.  The examiner noted that the veteran did not 
reveal a history of financial imprudence and displayed 
essentially intact cognitive functioning.  The examiner 
judged that the veteran was competent to manage his own 
benefits, although it was indicated he would be at risk to 
use these unwisely in an intoxicated state.  



Law and Regulations

The claim is well grounded.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Fenderson v. West, 
12 Vet. App. 119 (1999); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is the 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (Court) recently held that there is a 
distinction between an original rating and a claim for an 
increased rating.  Thus, the rule espoused the Francisco 
precedent, above, may not be applicable in the present case, 
because the veteran's claim for service connection and 
disability compensation for PTSD has remained in appellate 
status since he filed a notice of disagreement as to the 
initial decision on his original claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In Fenderson, the Court held that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West at 126.  In other words, VA may assign "staged" 
ratings to reflect different levels of disability during the 
pendency of the claim.  Accordingly, the Board's analysis of 
the case takes the Fenderson decision into account.  

During the course of the appeal, substantive changes were 
made by regulatory amendment to the schedular criteria for 
evaluating mental disorders, as set forth in 38 C.F.R. 
§§ 4.125 and 4.132.  See 61 Fed. Reg. 52, 695-52, 702 (1996).  
These changes became effective on November 7, 1996.  See 
38 C.F.R. § 4.130 (1999).  The RO has applied the revised 
criteria in its recent evaluation of the veteran's service-
connected PTSD.  

Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  Accordingly, in 
adjudicating this case, the Board must evaluate the veteran's 
service-connected PTSD under both the old and current 
regulations to determine whether the veteran is entitled to 
an increased evaluation under either set of criteria.  

Prior to the November 1996 amendments, a 50 percent rating 
was warranted when the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and there was considerable industrial impairment.  

Under the old criteria a 70 percent disability evaluation was 
provided when the ability to establish and maintain effective 
or favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent disability 
evaluation was provided when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation with reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior 
were such as to render an individual demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  

Following the November 1996 amendments to the rating 
schedule, a 50 percent rating requires evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory, 
e.g., retention of only highly learned material, (forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

For higher ratings under the current criteria, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence) 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and an inability to 
establish and maintain effective relationships.  

For a disability rating of 100 percent, the veteran must show 
total occupational and social impairment, due to such 
symptoms as:  Gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior, inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, or occupation, or own 
name.  See 38 C.F.R. § 4.130 (1999).  

Analysis

At the time of examination by VA in April 1996, the veteran 
was described as logical, coherent, well oriented, and as 
having intact recent and remote memory.  It was indicated 
that he seemed to have had difficulty establishing meaningful 
long-term relationships.  The examiner noted that one could 
likely ascribe a "considerable" amount of the veteran's 
ongoing psychiatric dysfunction to his PTSD symptomatology.  
However, the GAF score of 75 in no way approximates the 
criteria for a rating in excess of 50 percent under either 
the old or the new criteria.  Accordingly, the report of this 
examination does not reflect that a rating in excess of 50 
percent would have been in order at that time.  

Subsequently, a February 1998 communication from an 
individual with a doctorate in philosophy reflected what 
appeared to be a worsened disability picture.  The individual 
expressed the opinion that the veteran's presenting PTSD 
symptoms rated him unemployable.  However, the individual 
noted the veteran was confrontational and was a difficult 
person to interview.  The veteran was seen several months 
later in 1998 by Linda Reinberg, Ph.D., who indicated that 
the veteran reported having friends and was courteous and 
cooperative during the course of the examination.  Further, 
the veteran's orientation, attention, consultation, judgment, 
and stream of thought were all within normal limits.  
Additionally, components of memory were intact.  The veteran 
stated that he was irritable and angry much of the time and 
referred to intrusive memories and recollections of his 
experiences in Vietnam.  Apparently based on this, the 
examiner described the PTSD as severe in degree and gave the 
veteran a GAF score of 45, a score indicative of serious 
symptoms.  However, the undersigned notes that the report of 
this examination contains history given by the veteran to the 
examiner, a history that referred to his having received a 
Combat Infantryman's Badge, the Combat Medic Badge, Two 
Bronze Stars, Two Army Commendation Medals, and a Purple 
Heart Medal.

The Board notes that a review of the veteran's personnel 
records does not confirm his receipt of any of these awards 
or citations, except for the possibility of receiving the 
Bronze Star Medal.  His military occupational specialty was 
as a chemical staff specialist and his last duty assignment 
and major command in Vietnam was with the Headquarters and 
Headquarters Company of the 1st Supply and Transport 
Battalion, a position which would not normally be one which 
would place one in a position where he might perform an act 
leading to the Purple Heart Medal and the Combat 
Infantryman's Badge.  Also, the job history the veteran 
related at the time of the VA examination in August 1996 
differed significantly from that reported by the private 
psychologist the veteran saw in June 1998.  This calls into 
question the degree of reliability one can place on the 
reports of the examinations accorded the veteran in 1998.  

It could be argued that the private reports provide a basis 
for granting a higher staged rating for the period of those 
reports.  However, the private reports are of little 
probative value since in the one case the report was provided 
by a person with little, if any, experience or expertise in 
treating persons with PTSD; and in the other case the report 
was based on inaccurate information provided by the veteran.

Further, the undersigned notes that when the veteran was 
accorded an examination by VA for psychiatric purposes in 
June 1999, it was noted the entire claims folder was reviewed 
by the examiner and this included recognition of the 
diversity of GAF scores the veteran had been accorded 
basically since the grant of service connection.  Aware of 
the veteran's history and the different scores, the examiner 
conducted a comprehensive examination and opined that the 
overall degree of impairment attributable to the veteran's 
PTSD was no more than moderate.  As to percentage of 
impairment due to individual psychiatric diagnoses, only 
25 percent of the veteran's impairment was reported to be 
attributable to his PTSD symptoms.  

The examiner noted that while the veteran reported many 
current symptoms of PTSD, the veteran had managed to retain 
some friends and to maintain his hygiene, as well as being 
capable of obtaining proper care through VA.  Further, the 
veteran had been successful in consolidating a relationship 
with a woman and to maintain relationships with individuals 
at the local Vet Center.  It was indicated that he arrived at 
the examination neatly dressed and groomed.  He seemed 
agitated and teared up frequently, but mood was only mildly 
depressed and speech was normal in rate and tone.

The evidence did not indicate that his symptoms prevented him 
from adapting to stressful circumstances.  Further, it 
appears that he functions without specific control or 
direction from anyone.  Significantly, the examiner 
conducting the 1999 examination agreed with earlier 
assessments that the veteran's PTSD was no more than 
moderate.  This informed assessment further argues against 
the provision of an evaluation in excess of 50 percent for 
any period since the effective date of the grant of service 
connection.

The Board finds, therefore, that the criteria for an 
evaluation in excess of 50 percent rating based on either the 
old or revised rating criteria have not been met at any point 
in time since the veteran's separation from service.  
Fenderson, 12 Vet. App. at 119.  For these reasons, the Board 
determines that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the veteran's PTSD.  


ORDER

A disability rating greater than 50 percent for PTSD is 
denied.  



____________________________________
Mark D. Hindin 	
Member, Board of Veterans' Appeal


 


